                          UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF TENNESSEE
                                      AT GREENEVILLE

UNITED STATES OF AMERICA                            )
                                                    )
v.                                                  )      No. 2:19-CR-00064-1-JRG-CLC
                                                    )
NICHOLAS JOSEPH BUCKNER                             )

                                              ORDER

       This matter is before the Court on United States Magistrate Judge Clifton L. Corker’s

Report and Recommendation [Doc. 53]. Magistrate Judge Corker recommends the Court accept

Defendant’s plea of guilty to the charge in Count Two of the Indictment [Doc. 3], adjudge

him guilty of that charge, and order that he remain in custody until his sentencing hearing. None

of the parties has timely objected to the Report and Recommendation. See 28 U.S.C. § 636(b)(1);

Fed. R. Crim. P. 59(b).

       After carefully reviewing the record, the Court agrees with Magistrate Judge Corker’s

recommendation. The Court therefore ACCEPTS IN WHOLE the Report and Recommendation

under 28 U.S.C. § 636(b)(1) and Federal Rule of Criminal Procedure 59(b). For the reasons in the

Report and Recommendation, which the Court adopts and incorporates into this Order, the Court

ACCEPTS Defendant’s guilty plea, and Defendant is hereby ADJUDGED guilty of the charge

in Count Two of the indictment. The Court will defer a decision as to whether to accept or reject

the Plea Agreement [Doc. 40] until after it has reviewed the Presentence Investigation Report

[Doc. 56] from the United States Probation Office. Defendant SHALL remain in custody until

his sentencing hearing.

       So ordered.
ENTER:


              s/J. RONNIE GREER
         UNITED STATES DISTRICT JUDGE




         2
